Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered May 30, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). “[T]he nature and extent of the fact-finding procedures on such motions rest largely in the discretion of the court” (People v Fiumefreddo, 82 NY2d 536, 544 [1993]). The record establishes that the plea was knowing, intelligent and voluntary, and that the court properly determined that defen*356dant’s attacks on his plea lacked merit. Concur—Tom, J.E, Saxe, Nardelli and Williams, JJ.